Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-15 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  

Zhen Zhang, Xiao Ai and N. Dahnoun, "Efficient disparity calculation based on stereo vision with ground obstacle assumption," 21st European Signal Processing Conference (EUSIPCO 2013), 2013 a fast local disparity calculation algorithm on calibrated stereo images for automotive applications. By utilizing the ground obstacle assumption for a typical road scene, only a small fraction of disparity space is required to be visited in order to find a disparity map. It works by using the neighbourhood disparities of the pixels in the lower image line as supporting points to determine the search range of its upper vicinity line. Unlike the conventional seed growing based algorithms that are only capable of producing a semi-dense disparity map, the proposed algorithm utilises information provided by each pixel rather than trusting only the featured seeds. Hence, it is capable of providing a denser disparity output with low errors in homogeneous areas. The experimental results are also compared to a normal exhaustive search (block matching) algorithm, showing a factor of ten improvement in speed, whilst the accuracy is enhanced by 20% without constraint to the maximum possible disparity.
Wang, Y., Gao, Y., Achim, A. & Dahnoun, N., Robust obstacle detection based on a novel disparity calculation method and G-disparity Jun 2014, In: Computer Vision and Image Understanding. 123, p. 23-
	However, none of the cited prior art discloses “acquiring a first left-view and a first right-view; generating a first initial disparity map according to the first left-view and the first right- view, by using a semi-global matching (SGM) acceleration algorithm; generating a second left-view and a second right-view according to the first left-view and the first right-view, wherein the second left-view and the second right-view are substantively identical to views obtained by rotating the first left-view and the first right-view by 180 degrees respectively, or the second left-view and the second right-view are substantively identical to views obtained by rotating the first right-view and the first left-view by 180 degrees respectively; generating a second initial disparity map according to the second left-view and the second right-view, by using the SGM acceleration algorithm; and determining a target disparity map of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
US 9602799 B2 3D video processing device includes a disparity map generator which compares a first-perspective image from a first perspective with a second-perspective image from a second perspective, which are two images forming stereoscopic video, thereby generates a disparity map which represents disparity of the second-perspective image with respect to the first-perspective image, a first new image generator which rotates the first-perspective image based on rotation angle information which represents rotation statuses of the first- and the second-perspective images, thereby generates a new first-perspective image, and a second new image generator which generates a new second-perspective image, which is paired with the new first-perspective image to form stereoscopic video, based on the first-perspective image and on the disparity map.
US 9,761,000 B2 an electronic device includes performing vertical processing of a depth map to determine a vertical non-obstacle estimation. The method also includes performing horizontal processing of the depth map to determine a horizontal non-obstacle estimation. The method further includes combining the vertical non-obstacle estimation and the horizontal nonobstacle estimation. The method additionally includes generating a non-obstacle map based on the combination of the vertical and horizontal non-obstacle estimations.
US 20200327642 A1 stitching images using non-linear optimization and multi-constraint cost function minimization. Most of conventional homography based transformation approaches for image alignment, calculate transformations based on linear algorithms which ignore parameters such as lens distortion and unable to handle parallax for non-planar images resulting in improper image stitching with misalignments. The disclosed system and the method generates initial stitched image by estimating a global homography for each image using estimated pairwise homography matrix and feature point correspondences for each pair of images, based on a non-linear optimization. Local warping based image alignment is applied on the initial stitched image, using multi-constraint cost function minimization to mitigate aberrations caused by noises in the global homography estimation to generate the refined stitched image. The refined stitched image is accurate and free from misalignments and poor intensities.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485